811 F.2d 603
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ralph T. BLANKENSHIP, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 86-5596.
United States Court of Appeals, Sixth Circuit.
Dec. 12, 1986.

Before ENGEL, KRUPANSKY and NELSON, Circuit Judges.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the motion and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action, plaintiff sought review of an adverse decision of the Secretary on a claim for disability benefits.  The magistrate to whom the matter was referred recommended entry of summary judgment for the Secretary.  No objections to this report were filed.  The district court ultimately adopted the magistrate's recommendation.  This appeal followed.  The Secretary moves to dismiss the appeal.


3
Upon consideration, we find the motion to dismiss for want of timely objections to the magistrate's report to be well made.   Thomas v. Arn, 106 S.Ct. 466 (1985);  United States v. Walters, 638 F.2d 947 (6th Cir.1981).


4
It appearing therefore that the appeal is frivolous and entirely without merit, Rule 9(d)(2), Rules of the Sixth Circuit,


5
It is ORDERED that the motion be granted and that the final order of the district court is affirmed.